Citation Nr: 1046379	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-10 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial increased rating for service-connected 
posttraumatic stress disorder (PTSD), evaluated as 30 percent 
disabling prior to January 14, 2009, and as 70 percent disabling 
since January 14, 2009.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith





INTRODUCTION

The Veteran served on active duty from March 2003 to April 2004, 
including service in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating action of the Department 
of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, 
which granted service connection for PTSD and assigned a 
disability rating of 30 percent, effective from April 28, 2004.  
The RO increased that disability rating to 70 percent in a May 
2009 rating decision, effective from January 14, 2009.

In a December 2008 statement, the Veteran withdrew his request 
for a Decision Review Officer hearing.

In July 2009, the Veteran submitted argument and evidence related 
to the condition of sleep apnea.  This matter has not been 
developed for appellate review and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  From April 2004, the Veteran's service-connected PTSD was 
manifested by depression, irritability and angry outbursts, 
episodic harmful ideation, and difficulty dealing with the 
stresses of work, more nearly approximating the criteria for a 70 
percent rating.

2.  The Veteran's service-connected PTSD is not productive of 
total occupational and social impairment.





CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating from April 2004 for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a rating in excess of 70 percent for 
service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

Here, the claim was originally one for service connection.  It 
was then granted and an initial disability rating and effective 
date have been assigned.  Therefore, the Veteran's service 
connection claim has been more than substantiated - it has been 
proven.  Accordingly, section 5103(a) notice has served its 
purpose and is no longer required.  As section 5103(a) no longer 
applies to the Veteran's appeal (e.g., his initial increased 
rating claim) the provisions of 38 U.S.C.A. §§ 5104, 7105 and 
38 C.F.R. § 3.103 are for application.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). 

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by an October 2005 letter (which notified 
the Veteran of the grant of service connection for PTSD, the 
assignment of a 30 percent rating, effective April 2004, and his 
appellate rights) and the March 2007 statement of the case (which 
set forth the criteria necessary for a higher disability 
evaluation, citations to applicable law, and the reasons and 
bases for the grant of a 30 percent rating).  Thus, the Board 
finds that the applicable due process requirements have been met.

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  The Veteran has been 
accorded multiple pertinent VA examinations.  Further, all 
available relevant treatment records adequately identified by the 
Veteran have been obtained and associated with the claims file.  

Analysis

Historically, the Veteran filed a claim for entitlement to 
service connection for PTSD in December 2004.  The RO granted 
service connection for this disability in a September 2005 rating 
decision and assigned a 30 percent disability rating, effective 
from April 28, 2004.  (An effective date of one day after 
discharge from service was granted since the claim was received 
within a year of that date).  In 
a January 2006 statement, the Veteran expressed disagreement with 
the 30 percent rating of his service-connected PTSD, and the 
current appeal ensued.  During the pendency of this appeal, and 
specifically by a May 2009 rating decision, the RO increased the 
Veteran's disability rating to 70 percent, effective from January 
14, 2009.

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an appeal arises from the initially assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  
The Veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

According to the applicable rating criteria, a 30 percent 
evaluation is assigned with evidence of occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational 
and social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  
Id.

The relevant evidence of records consists of VA treatment 
reports, VA examination reports, and statements from the Veteran.

The Board finds that, prior to January 14, 2009, the symptoms 
associated with the Veteran's service-connected PTSD more nearly 
approximate the criteria for a 70 percent evaluation under 
Diagnostic Code 9411.  Specifically, the competent medical 
evidence reflects consistent reports of irritability and angry 
outbursts, depression, episodic harmful ideation, and difficulty 
dealing with the stresses of work, despite compliance with 
medication and supportive psychotherapy.

However, the Board finds that the competent evidence, both prior 
to and since January 14, 2009, does not support a disability 
rating greater than 70 percent for the Veteran's service-
connected PTSD.  Specifically, none of the evidence developed 
during the course of the appeal demonstrates gross impairment in 
thought processes or communication; grossly inappropriate 
behavior; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene);and 
disorientation to time or place.  Likewise, while the Board 
acknowledges objective findings of moderately impaired short-term 
memory, there is no indication that the Veteran's memory loss is 
to the extent that he cannot recall the "names of close 
relatives, own occupation, or own name" as contemplated in the 
criteria for a 100 percent rating.  Additionally, while a January 
2009 VA examination indicates that the Veteran has persistent 
olfactory hallucinations, this finding is inconsistent with all 
the other evidence, dated both before and after that examination, 
which reflects explicit findings of no perceptual disturbances 
(including hallucinations and olfactory).  Further, while the 
evidence reflects that the Veteran was briefly hospitalized 
during September and October 2007 for depression and violent 
urges, and that he reported suicidal and homicidal thoughts at 
his January 2009 VA examination, there is no evidence reflecting 
that he is a persistent danger to himself or others (as evidenced 
by records dated before and after those events showing the 
Veteran's repeated denial of suicidal or homicidal thoughts).

Extraschedular Rating

The Board has also considered assignment of an extraschedular 
evaluation for the increased rating claim on appeal.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required. See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).  

Applying the analysis outlined in Thun, the Board finds that a 70 
percent rating reasonably describes the disability level and 
symptomatology manifested by the Veteran's service-connected PTSD 
throughout the course of the appeal.  In fact, there are no 
manifestations of the Veteran's condition that have not been 
contemplated by the rating criteria.  (Indeed, the 70 percent 
rating encompasses a range and severity of disability and 
symptomatology even greater than that presently demonstrated by 
the Veteran, as he has at no time during the course of this 
appeal exhibited illogical, obscure, or irrelevant speech, 
spatial disorientation, or neglect of personal appearance and 
hygiene.)

In reaching this decision, the Board has given particular 
consideration to the impact of the Veteran's PTSD on his 
employment.  The record reflects the Veteran's PTSD symptoms made 
it increasingly difficult to deal with the stresses of his work 
as a forklift operator (particularly with respect to his 
interactions with his co-workers), despite various accommodations 
by his employer, and that, this was a major factor in his 
decision to retire from that position in 2008 (see January 2009 
VA examination).

While the Board has no doubt that the Veteran's service-connected 
PTSD presented challenges in the workplace, the occupational 
difficulties reflected in the evidence of record are not outside 
the realm of the occupation impairment contemplated by his 
currently-assigned 70 percent rating (which explicitly 
contemplates difficulty in adapting to stressful circumstances 
including work or a worklike setting).  In fact, his 70 percent 
evaluation is arguably due, in large part, to the occupational 
impairment caused by his PTSD.  In short, the currently-assigned 
70 percent evaluation has, by its very nature, taken into account 
the impact of the Veteran's disability on his ability to function 
in the workplace.  Therefore, no referral for extraschedular 
consideration is required and no further analysis is in order.

Total Disability Rating Due To Individual Unemployability (TDIU)

The United States Court of Appeals for Veterans Claims has held 
that a request for a TDIU, whether expressly raised by a claimant 
or reasonably raised by the record, is an attempt to obtain an 
appropriate rating for disability or disabilities, and is part of 
a claim for increased compensation.  There must be cogent 
evidence of unemployability in the record.  See Rice v. Shinseki, 
22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 
(Fed. Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since there is no cogent evidence of 
unemployability.  Specifically, while the Veteran has reported 
that he retired from his job as a forklift operator as a result 
of his PTSD symptoms, he has not indicated that his employer 
forced or asked him to retire because of his disability, that he 
was otherwise disciplined for any sick leave he took as a result 
of his disability, or that he can do no work because of his 
service connected PTSD.  Further, the January 2009 VA examiner 
expressly indicated that while the Veteran was severely 
symptomatic, he was not totally disabled, and should be able to 
complete work or employment (see March 2009 addendum), perhaps 
with some aid from vocational rehabilitation.  Thus, increased 
compensation based on TDIU is not warranted.


ORDER

A 70 percent rating for PTSD, effective from April 2004, is 
granted.

A rating in excess of 70 percent for PTSD is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


